Exceptions overruled. Although
the plaintiff had a verdict in an action of tort for personal injuries he excepts to the exclusion of his questions to his medical expert relating to damages and to a substantial portion of the judge’s charge. It does not appear that he was harmed by the rulings on evidence as there were no offers of proof and the context does not intimate what answers were expected. Crowley v. Appleton, 148 Mass. 98,101. Commonwealth v. Smith, 163 Mass. 411, 429. Coolidge v. Boston Elevated Railway, 214 Mass. 568, 571. Nicholas v. Lewis Furniture Co. 292 Mass. 500, 504. The exception to the charge was general and no alleged errors were specifically brought to the attention of the j udge. Hathaway v. Checker Taxi Co. 321 Mass. 406, 409.